Appellant assails the correctness of the statement in our original opinion to the effect that the injured party, Armbrecht, unequivocally identified appellant as the robber. He insists that no such positive identification was made, and that, in the absence of such, the State's testimony was insufficient to support the conviction.
The statement of facts before us reflects that, upon the question of identification of the robber, Armbrecht testified, upon direct examination, as follows: *Page 566 
"As to who the man was that robbed me out there in Lamb County, in the State of Texas, on the 1st day of December, 1941, he is setting right there.
"Q. Clifford Pettway? A. I don't know his name. Yes, that is the same man who came to my place two weeks before and the same man that came in there that night and robbed me, — on December 1st? Yes, sir."
We remain convinced that such testimony shows a positive identification, by Armbrecht, of the appellant as the robber.
Appellant's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.